                 Case 3:21-cv-05110-JCC Document 15 Filed 09/10/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JONATHAN E. ACKERMAN,                                      CASE NO. C21-5110-JCC
10                               Petitioner,                    ORDER ADOPTING REPORT AND
11          v.                                                  RECOMMENDATION

12   STATE OF WASHINGTON,

13                               Respondent.
14

15          The Court, having reviewed the Report and Recommendation of the Honorable Judge
16   David W. Christel, United States Magistrate Judge, and the relevant record, and there being no
17   objection, hereby FINDS and ORDERS:
18          (1)      The Court adopts the Report and Recommendation (Dkt. No. 14).
19          (2)      Petitioner’s federal habeas petition is dismissed with prejudice.
20          (3)      A certificate of appealability is denied in this case.
21          (4)      The Clerk is directed to send copies of this Order to Petitioner, counsel for
22                   Respondent, and to Judge Christel.
23   //
24   //
25   //
26   //

     ORDER ADOPTING REPORT AND
     RECOMMENDATION
     C21-5110-JCC
     PAGE - 1
            Case 3:21-cv-05110-JCC Document 15 Filed 09/10/21 Page 2 of 2




 1        DATED this 10th day of September 2021.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER ADOPTING REPORT AND
     RECOMMENDATION
     C21-5110-JCC
     PAGE - 2
